Citation Nr: 1334214	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  04-04 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 2005, for the grant of a total rating based on individual unemployability (TDIU). 

2.  Entitlement to higher initial scheduler ratings for migraine headaches rated as non compensable from March 11, 1983, 30 percent disabling from June 11, 2003, and 50 percent disabling from June 11, 2004. 

(Pursuant to BVA Directive 8430 (May 17. 1999), the claims of service connection for low back, left knee, and bilateral hip disabilities will be the subject of a separate Board of Veterans' Appeals decision).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an April 2012 rating decision by the RO in Phoenix, Arizona.  Jurisdiction over the appeal currently resides with the RO in Phoenix, Arizona.  In April 2009, the Veteran withdrew his personal hearing request.  

The Veteran contends that he is entitled to an earlier effective date for the award of a TDIU.  He specifically contends he became too disabled to work as of September 9, 2001.  See April 2010 "Veteran's Application for Increased Compensation based on Unemployability."  Although the Veteran did not appeal the RO's assignment of a November 9, 2005 effective date for the award of TDIU in a timely fashion (as discussed in detail below), such inaction did not divest the Board of jurisdiction over the issue of TDIU because potential entitlement to TDIU is part of every claim for disability compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  Although the Secretary and the Board can separate parts of a claim and develop and adjudicate them separately, see Fagre v. Peake, 22 Vet. App. 188, 191 n. 4 (2008) (noting the Secretary is free to "issu[e] separate Board decisions with regard to each, some, or all disabilities claimed by a veteran"), TDIU remains a component of an increased rating claim for any period not adjudicated separately, and the Board has jurisdiction over the issue as long as it has jurisdiction over an increased rating claim, see Rice, supra.  

In this case, the RO considered the Veteran's allegation of unemployability since September 2001 when adjudicating the TDIU claim in June 2010 and assigning the November 2005 effective date for a TDIU.  However, the issue of entitlement to higher initial disability ratings for service-connected migraine headaches has been on appeal since 1983.  Thus, the Board must review the record for the period from 1983 to 2001 to determine if there is evidence of unemployability during this time.  After careful review, the Board determines that the issue of unemployability was not raised during this time period.  The Veteran's own statements as well as medical records during this time period reflect that the Veteran was employed during this period and made no allegations that his headaches prevented him from obtaining and sustaining gainful employment.  In fact, in a September 2002 statement, the Veteran indicated that he had been laid off in August 2001 after being "gainfully employed" for years.  Accordingly, the Board finds that TDIU is not raised by the record for the time period from 1983 to 2001.  As such, the Board finds that a TDIU claim for the period from 1983 to 2001 is not before the Board at this time.  

The claim of entitlement to higher initial disability ratings for the Veteran's service-connected migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO granted a TDIU effective November 7, 2005, the date the record showed that the Veteran met the scheduler criteria for a TDIU.  In July 2010, the Veteran was notified of the decision and of his appellate rights at his last address of record, but did not file either new and material evidence or an appeal as to the effective date issue within the following year. 

2.  In August 2011, the RO received the Veteran's claim for an earlier effective date for his TDIU.  In an April 2012 rating decision, the RO confirmed and continued the November 7, 2005, effective date for the Veteran's TDIU.  In May 2012, the Veteran was notified of the decision and of his appellate rights.

3.  The Veteran has not asserted that the June 2010 or April 2012 rating decisions are clearly and unmistakably erroneous.

4.  In correspondence received in June 2012, the Veteran expressed disagreement with the effective date assigned for TDIU in the April 2012 rating decision. 

5.  The Veteran's August 2011 statement is a freestanding claim for an effective date earlier than November 7, 2005, for the TDIU.  


CONCLUSION OF LAW

The Veteran's August 2011 claim for an earlier effective date for his TDIU seeks an effective date for benefits in a manner not authorized by law. 38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Claim for an Earlier Effective Date for the TDIU

Because the application of the law to the undisputed facts is dispositive of this issue, the Board finds that no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran is in receipt of a TDIU effective from November 7, 2005.  He seeks an earlier effective date dating back to at least the date that he was laid off from work in September 2001 which is also the date that the Social Security Administration (SSA) found him to be unable to work.  

In a June 2010 rating decision, the RO granted a TDIU, effective November 7, 2005, the date the record showed that the Veteran met the scheduler criteria for a TDIU.  In July 2010, the Veteran was notified of the decision and of his appellate rights at his last address of record as listed on a May 2010 claim for other VA benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.1(q), 20.302, 20.1103 (2012).  

He thereafter had one year to file a notice of disagreement (NOD) as to the effective date assigned by that rating decision.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 20.302 (2012).  Controlling laws and regulatons also provide that if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Moreover, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161 (1999).

Following the July 2010 notice, subsequent writings were received from the Veteran and his representative at that time within the one year period that he had to file a NOD as to the effective date assigned by the June 2010 rating decision.  Specifically, the record reveals statements from the claimant and his representative received in October 2010, April 2011, and June 2011; a Pre-Certification Review from his representative in December 2010; VA Form 21-0820, Report of Contact, dated in January 2011 and March 2011; medical expense reports received in February 2011 and March 2011; and a VA Form 21-4140, Employer Questionnaire, received in July 2011.  

However, the Board finds that none of these writings acted as new and material evidence or an NOD as to the effective date issue.  The Board has reached this conclusion because none of the writings either addressed this earlier effective date issue or expressed dissatisfaction or disagreement with the effective date adjudicative determination by the RO and a desire to contest the result.  See 38 C.F.R. § 3.156(b); also see 38 C.F.R. § 20.201 (2012) (defining a notice of disagreement as "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996) (holding that the Board determines de novo whether a document is a notice of disagreement).  Therefore, the Board finds that the June 2010 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

In August 2011, after the Veteran received a decision from the SSA finding him disabled since September 2002, the claimant filed with the RO for the first time a claim for an earlier effective date for his TDIU also dating back to September 2002.  In an April 2012 rating decision, the RO confirmed and continued the TDIU effective November 7, 2005.  In May 2012, the Veteran was notified of the decision and of his appellate rights.  In correspondence received in June 2012, the Veteran expressed disagreement with the effective date assigned for the TDIU in the April 2012 rating decision.  The Veteran thereafter perfected his appeal of the April 2012 rating decision by timely filing a VA Form 9 in August 2012 after the issuance of the August 2012 statement of the case.  See 38 C.F.R. §§ 20.200, 20.302(c) (2012) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  The instant appeal arises from the April 2012 rating decision. 

To date, the Veteran has not asserted that there was clear and unmistakable error in either the June 2010 or the April 2012 rating decision.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that where a rating decision that granted an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299. 

In light of Rudd, the Board finds that the Veteran's August 2011 claim of entitlement to an effective date earlier than November 7, 2005, for the grant of the TDIU must be dismissed.  The Court in Rudd made clear that where a RO rating decision that established an effective date for an increased rating becomes final, such as the June 2010 rating decision in the current appeal, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  As the record does not show that the Veteran's has ever asserted CUE in the June 2010 or April 2012 rating decisions, the Board finds that his claim of entitlement to earlier effective date must be dismissed because the August 2011 claim is a freestanding earlier effective date claim.


ORDER

The claim of entitlement to an effective prior to November 7, 2005, for the grant of a TDIU is dismissed.


REMAND

The Rating Claim

As to the claim for higher initial scheduler ratings for headaches, the Veteran and his representative allege that his headaches have been manifested by adverse symptomatology that warrant higher ratings at all times since 1983.  The Veteran's headaches have been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A January 2004 rating decision granted a non compensable rating for the Veteran's migraine headaches effective from March 11, 1983, and a 30 percent rating from June 13, 2003.  Thereafter, an October 2008 rating decision granted a 50 percent rating for the Veteran's migraine headaches effective from June 11, 2004.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating; with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent disability rating; and with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.

Unfortunately, there is a paucity of evidence with respect to the Veteran's headache symptoms from 1983 to 1998.  In particular, it is unclear if the Veteran experienced "characteristic prostrating attacks" during this time period.  Accordingly, the Board finds that remand is necessary to obtain a retrospective medical opinion regarding the severity of the Veteran's disability since the effective date for the award of service connection for in 1983.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings); see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Accordingly, this issue is REMANDED to the RO for the following actions:

1.  The RO should contact the Veteran and ask that he provide VA with authorizations to obtain any outstanding relevant private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO should obtain and associate with the claims file, physically or electronically, all of the Veteran's post-October 2009 treatment records from the Northern Arizona Health Care System and post-March 2010 treatment records from the San Diego VA Medical Center with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After securing the above records or determining that further efforts to obtain them would be futile, the RO should obtain a retrospective medical opinion from a physician regarding the frequency and duration of the Veteran's service-connected migraine headaches from 1983 until June 11, 2004.  In particular, the examiner should address:

a) Were the Veteran's migraines accompanied by "characteristic prostrating attacks" at any point from 1983 to September 11, 2002?  If so, please indicate when the "characteristic prostrating attacks" began. 
b) Did the Veteran's migraines result in "severe economic inadaptability" at any time prior to June 11, 2004?  If so, please indicate when the migraines began to result in "severe economic inadaptability."

4.  The RO should thereafter adjudicate the claim.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


